273 F.2d 77
Roland June LINDSEY, Appellant,v.UNITED STATES of America, Appellee.
No. 14986.
No. 14987.
United States Court of Appeals District of Columbia Circuit.
Argued June 11, 1959.
Decided June 16, 1959.
Rehearing Denied June 24, 1959.

Mr. M. Joseph Stoutenburgh, Washington, D. C. (appointed by this court), for appellant.
Mr. Louis M. Kaplan, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before FAHY, DANAHER and BASTIAN, Circuit Judges, in Chambers.
PER CURIAM.


1
Appellant having filed a motion pursuant to 28 U.S.C. § 2255 asking the District Court to vacate and set aside the sentences theretofore imposed upon him in Criminal Cases Nos. 68168 and 68169, and it not appearing that the files and records of the case conclusively show that appellant was entitled to no relief, and it appearing that some of the allegations of the motion if established might have entitled him to some relief, and the District Judge having denied the appellant's motion after consideration thereof on the merits but without a hearing as required by Section 2255, and an appeal from such denial having come on for consideration on the original record and having been fully heard, it is


2
Ordered by the court that the order of the District Court denying relief be and the same hereby is reversed and the case is remanded for a hearing and further proceeding under and in accordance with the requirements of said Section 2255. See Bailey v. United States, 1957, 101 U.S.App.D.C. 11, 246 F.2d 698; Bailey v. United States, 1959, 105 U.S.App.D.C. 370, 267 F.2d 647.